Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  June 11, 2021                                                                 Bridget M. McCormack,
                                                                                            Chief Justice

                                                                                        Brian K. Zahra
                                                                                      David F. Viviano
  159088                                                                          Richard H. Bernstein
                                                                                  Elizabeth T. Clement
                                                                                   Megan K. Cavanagh
                                                                                   Elizabeth M. Welch,
                                                                                                 Justices
  In re BYRON J. KONSCHUH, JUDGE                               SC: 159088
  40th CIRCUIT COURT                                           JTC Formal Complaint 100

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On March 3, 2021, the Court heard oral argument concerning the findings and
  recommendation of the Judicial Tenure Commission in this matter. This Court has
  conducted a de novo review of the commission’s findings of fact, conclusions of law, and
  recommendations for discipline against respondent, Byron Konschuh, former 40th Circuit
  Court judge. We adopt in part the recommendations made by the commission. We reject
  as moot the commission’s recommendation that we remove respondent from office
  because respondent no longer holds judicial office as of January 1, 2021. We impose a
  six-year conditional suspension without pay on respondent effective on the date of this
  decision. Should respondent be elected or appointed to judicial office during that time,
  respondent “will nevertheless be debarred from exercising the power and prerogatives of
  the office until at least the expiration of the suspension.” In re Probert, 411 Mich 210,
  237 (1981). Our order of discipline is based on the following misconduct alleged in the
  amended complaint:

             Respondent pled no contest to a crime in 2016 and later made false
        statements about whether he had done so (Count I);

              Respondent took several types of funds that belonged to Lapeer
        County and improperly handled them by depositing them in his and his
        family’s personal bank accounts and by failing to keep any records related
        to those funds (Counts II-IV), though we decline to formally adopt the
        JTC’s legal conclusion that respondent’s actions constituted embezzlement;

              Respondent improperly failed to disclose his relationships with
        Michael Sharkey, Dave Richardson, and Tim Turkelson when he presided
        over cases in which those attorneys appeared, or to disqualify himself from
        those cases (Count VII); and
                                                                                         2

               Respondent testified falsely that he was unaware of Lapeer County’s
         policy regarding public contracts and that he gave the entire payment for a
         Heartland money order to an employee of the Lapeer County Prosecutor’s
         Office (part of Count VIII).

       We adopt the commission’s findings of fact and conclusions of law to the extent
they are consistent with this order, as well as the commission’s analysis of the
appropriate sanction. The cumulative effect and pervasiveness of respondent’s
misconduct convinces this Court that respondent should not hold judicial office.
Therefore, we conditionally suspend him without pay for a period of six years, with the
suspension becoming effective only if respondent regains judicial office during that
period.

       On the basis of respondent’s intentional misrepresentations and misleading
statements, we find him liable under MCR 9.202(B), in an amount subject to review by
this Court, for the costs, fees, and expenses incurred by the commission in prosecuting
the complaint. We order the commission to submit an itemized bill of costs.

         CAVANAGH, J. (concurring).

       I agree with the majority’s factual findings and conclusion of misconduct.
Moreover, I recognize that this Court held in In re Probert, 411 Mich 210 (1981), that it
has the authority to impose a conditional suspension on one who is no longer a judge, and
I agree with the majority that assuming the Court has such authority, a six-year
conditional suspension without pay is a proportionate sanction for respondent’s
misconduct.

        I write separately to express my doubts regarding In re Probert’s conclusion that
this Court may discipline a former judge who is no longer serving his or her term in
office. For the reasons stated in Justice CLEMENT’s concurring statement in In re
Brennan, I continue to question whether this Court has the authority to both remove and
conditionally suspend an active judge. See In re Brennan, 504 Mich 80, 121-123 (2019)
(CLEMENT, J., concurring). In my view, the authority of this Court to conditionally
suspend a judge that has already left office is even more questionable. This Court
indisputably has the authority to discipline an active judge. See Const 1963, art 6,
§ 30(2) (providing this Court with the authority to “censure, suspend with or without
salary, retire or remove a judge” for misconduct in office) (emphasis added). In contrast,
this Court indisputably does not have the authority under Article 6, § 30(2) to impose any
discipline on one who was never a judge. In In re Probert, relying on prior precedent and
policy arguments, this Court concluded that it had the authority to discipline a former
judge. See In re Probert, 411 Mich at 223-229.1 Notably lacking from the Court’s

1
    In dissent, Justice LEVIN raised contrary policy arguments against the Court having the
                                                                                           3

opinion was any analysis of whether the “common understanding” of Article 6, § 30(2)
when enacted in 1968 included the authority to discipline one who is no longer serving
on the bench. See Citizens Protecting Michigan’s Constitution v Secretary of State, 503
Mich 42, 61 (2018). I tend to agree with Justice LEVIN’S dissent in In re Probert that the
prior cases relied upon by the In re Probert majority are factually distinguishable and did
not actually consider or decide whether Article 6, § 30(2) authorized the imposition of a
conditional suspension on a former judge. See In re Probert, 411 Mich at 260-262
(LEVIN, J., dissenting). I also agree with Justice LEVIN that the majority’s remaining
arguments in support of the conclusion that this Court may discipline a former judge were
“in the nature of what [Article 6, § 30(2)] should authorize, as a matter of policy and
wisdom, rather than what [Article 6, § 30(2)] as adopted by the people does authorize, as
a matter of construction of the language used and of the intent of the amendment.” Id. at
262 (emphasis omitted). Put another way, I believe that the policy arguments raised by
the In re Probert majority are insufficient standing alone to support the conclusion that
this Court has the authority to discipline a former judge if the plain language of Article 6,
§ 30(2), read in light of the provision’s history and structure, cannot reasonably support
such an interpretation.2




authority to discipline a former judge, arguing that a former judge may be subject to
discipline by the Attorney Grievance Commission (AGC) and that, should a former judge
ever regain a judicial office, this Court would once again have jurisdiction to discipline
the judge. In re Probert, 411 Mich at 251-252 (LEVIN, J., dissenting). Building on this
point, it is also worth noting that the AGC only has the authority to impose discipline on
a former judge “for conduct resulting in removal as a judge, and for any conduct which
was not the subject of a disposition by the Judicial Tenure Commission or by the Court.”
MCR 9.116(B). Thus, it appears that the AGC lacks the authority under the court rules to
discipline a former judge for any conduct that results in a conditional suspension but not
removal from office.
2
  Notably, the definitional section of the court rules governing the proceedings of the
Judicial Tenure Commission currently defines the term “judge” to include “a person who
formerly held [a judicial] office if a request for investigation was filed during the
person’s term of office.” MCR 9.201(B)(3). However, it is beyond dispute that this
Court cannot enlarge its constitutional authority through a court rule. Cf. McDougall v
Schanz, 461 Mich 15, 27 (1999) (“[T]his Court is not authorized to enact court rules that
establish, abrogate, or modify the substantive law.”). Moreover, the court rules did not
define a “judge” to include a former judge until 2003, 45 years after Michigan’s
Constitution was amended in 1968 to include Article 6, § 30(2). Thus, this definition is
of questionable value in determining whether the common understanding of Article 6,
§ 30(2) at the time of its enactment provided this Court with the authority to discipline a
former judge.
                                                                                                               4


        In a future case, I would be open to considering whether In re Probert was
correctly decided and, if it was not, whether the Court should nonetheless adhere to that
decision under the doctrine of stare decisis. See McCormick v Carrier, 487 Mich 180,
211 (2010) (explaining that “there is a presumption in favor of upholding precedent, but
this presumption may be rebutted if there is a special or compelling justification to
overturn precedent. . . . [O]verturning precedent requires more than a mere belief that a
case was wrongly decided.”). However, respondent does not argue that this Court lacks
the authority to discipline him because he is no longer a judge, 3 nor does he argue that
this Court lacks the authority to impose a conditional suspension. Accordingly, I concur
in this Court’s imposition of a six-year conditional suspension without pay.

      CLEMENT, J., joins the statement of CAVANAGH, J.




3
 To the contrary, respondent specifically asks this Court to discipline him by imposing a
public censure for his misconduct.



                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 11, 2021
       t0602
                                                                             Clerk